Order and judgment (one paper), *403Supreme Court, New York County (Joan A. Madden, J.), entered on or about June 9, 2009, inter alia, declaring the extent of plaintiffs right to certain funds, unanimously affirmed, without costs. Appeal from order, same court and Justice, entered September 17, 2009, which denied plaintiffs motion for reargument, unanimously dismissed, without costs, as taken from a nonappealable order.
Plaintiffs challenges to other claims seeking a portion of the subject funds, including that asserted by the City Human Resources Administration, are precluded by res judicata (see New York State Crime Victims Bd. v Abbott, 247 AD2d 263 [1998], lv dismissed 92 NY2d 1001 [1998], citing Heath v Warner Communications, Inc., 891 F Supp 167 [1995], and New York State Crime Victims Bd. v Abbott, 212 AD2d 22 [1995]; see generally O’Brien v City of Syracuse, 54 NY2d 353, 357 [1981]). Concur— Gonzalez, P.J., Tom, Friedman, McGuire and Abdus-Salaam, JJ.